Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.                
Response to Amendment
3.	Applicant’s amendments filed 10/03/2022 to the claims are accepted and entered. In the amendment, claims 1-7, 9, 11-12, 16-17, and 19-20 have been amended. Claim 21 has been canceled. In response, the 112 rejection is withdrawn.
                                       Response to Arguments
4.	Applicant’s arguments filed 10/03/2022 to the prior art have been fully considered, but they are moot in view of new ground of rejection as demonstrated more fully below.                
Claim Rejections - 35 USC § 112
5.    	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claim 1, “at multiple frequencies” (line 11) lacks antecedent basis. It is unclear whether this limitation referring to “frequencies” in line 6?
b.	Further “frequencies” (lines 21 and 23) lacks antecedent basis. It is unclear whether this limitation referring to “frequencies” in line 6?
d.	“the measured electromagnetic response” lacks antecedent basis. It is unclear whether it means “the measured electromagnetic response signals” in lines 10-11?
e.	Claim 19 is rejected for the same reason as stated in above a. and b.
f.	The recitation in claim 16, “the frequencies” (lines 8, 19, 21 and 23) lacks antecedent basis. It is unclear whether it means “multiple frequencies” in line 5?
g.	The recitation in claims 2-3, 6 (line 8), and 17 “the measured electromagnetic response” lacks antecedent basis. It is unclear whether it means “the measured electromagnetic response signals” in claim 1 line 17 or claim 15?
h.	Claims 4-6, 12, and 20, “the frequencies” lacks antecedent basis. See claim 1.b.
Dependent claims are rejected for the same reason as respective parent claim.
AIA  Statement - 35 USC § 102 & 103  
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
8. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1-2, 5-6, 9, 11-17, and 19-20 are rejected under AIA  35 U.S.C. 103 as being obvious over Mouget et al, hereinafter Mouget (US 2009/0195244 – of record) in view of US patent 7,755,354 of Akkurt (of record) and further WO 2015/157270 of Wu et al, hereinafter Wu.
As per Claims 1, 16, and 19, Mouget teaches a method, a system, and a CRM (Fig 6, par 0116) for inspecting an interior of piping of a wellbore (pars 0001-0002, 0017), the method comprising: inserting an electromagnetic logging tool into an interior of one or more pipes within the wellbore (pars 0010-0011, 0107-0108);
determine a spatial resolution associated with the logging tool and at least one or more pipes (Tables 3-5);
transmitting electromagnetic excitation waves and measuring an electromagnetic response signals at multiple frequencies as the electromagnetic logging tool moves through the wellbore (pars 0023, 0051); 
determining a threshold frequency associated with resolution degradation according to the logging speed and spatial resolution associated with the logging tool and at least one of the pipes (Tables 3-4, pars 0150-0155); 
determining one or more pipe parameters of at least one of the one or more pipes by numerical inversion based on the electromagnetic response (paras 0135, 0162, see also 0172-0190), wherein at least one of the pipe parameters is a thickness of the at least one of the pipes (par 0150) and; 
adjusting at least the frequencies of the electromagnetic excitation waves according to the thickness of the at least one or more of the pipes (Table 5 shows selectable excitation frequencies, pars 0156-0161).
Mouget does not explicitly teach setting initial operating parameters for the electromagnetic logging tool, wherein the initial operating parameters include frequencies of electromagnetic excitation waves, logging speed, and measurement cycle. Akkurt teaches setting initial operating parameters for the electromagnetic logging tool, wherein the initial operating parameters include frequencies of electromagnetic excitation waves, logging speed, and measurement cycle (col 2 line 55 to col 3 line 10). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mouget having operating parameters of logging tool as taught by Akkurt that would provide the measurements were chosen as the main mode of tool operation (Akkurt, col 2 lines 59-61, col 15 lines 2-40).
Mouget and Akkurt do not explicitly teach wherein a portion of the electromagnetic response signals correspond to frequencies equal to or above the threshold frequency being weighted higher than a portion of the electromagnetic response signals that correspond to frequencies below the threshold frequency.
Wu teaches (p. 1 lines 13-18) a portion of the electromagnetic response signals correspond to frequencies equal to or above the threshold frequency (p. 9 lines 5-11) being weighted higher than a portion of the electromagnetic response signals that correspond to frequencies below the threshold frequency (p. 6 lines 20-26, p. 7 lines 14-23, p. 8 lines 10-15).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mouget, Akkurt having the electromagnetic response signals corresponding to frequencies as taught by Wu that would receive weighted signal values, e.g. based on location of the sensor array 49, from contributions of the two different sections of casing strings (Wu, p. 6 lines 1-2 and 20-26).
As per Claims 2, 17, and 20, Mouget in view of Akkurt teaches the method, system, and RCM of claims 1, 16 and 19, Mouget further teaches the measured electromagnetic response signals comprises multiple electromagnetic response signals at multiple respective frequencies (paras 0128, 0210-0211), the portion of the electromagnetic response corresponding to frequencies equal to or above the threshold frequency being a subset of the multiple electromagnetic response signals that have frequencies equal to or above the threshold frequency (paras 0042-0045, 0069, 0156-0157).
As per Claim 5, Mouget in view of Akkurt teaches the method of claim 1, Mouget further teaches a first set of one or more pipe parameter values is determined based on the portion of the measured electromagnetic response corresponding to frequencies equal to or above the threshold frequency (paras 0018, 0042), and a second set of one or more pipe parameter values is determined separately based on a portion of the electromagnetic response signals corresponding to frequencies below the threshold frequency (paras 0018, 0139, 0207), wherein the first set and the second set of the one or more pipe parameters being determined as a weighted combination of the first and second sets of one or more pipe parameter values, the first set being weighted higher than the second set (paras 0042-0043).  
As per Claim 6, Mouget in view of Akkurt teaches the method of claim 1, Mouget further teaches the numerical inversion (paras 0189-0190) comprises minimizing a difference between the measured electromagnetic response signals and a reference electromagnetic response signals jointly for portions of the measured electromagnetic response signals corresponding to frequencies equal to or above the threshold frequency and below the threshold frequency, respectively, the difference between the measured and reference electromagnetic response signals for the portion of the measured electromagnetic response signal corresponding to frequencies below the threshold frequency receiving a lower weight than the difference between the measured and reference electromagnetic response signals for the portion of the measured electromagnetic response signals corresponding to frequencies equal to or above the threshold frequency (paras 0042-0044, 0140, 0159, 0166-0171).  
As per Claim 9, Mouget in view of Akkurt teaches the method of claim 1, Mouget further teaches weights associated with the measured electromagnetic response signals for frequencies below the threshold frequency correspond to degrees of resolution degradation determined based in part on the spatial resolution associated with the logging tool (Table 5, paras 0156-0158). 
As per Claim 11, Mouget in view of Akkurt teaches the method of claim 1, Mouget further teaches determining, based on the measured electromagnetic response signals acquired at a first depth of the electromagnetic logging tool within the one or more pipes (receiver coil ZRX1 is 1.5 inches “first depth” and ZRX2 is 3 inches “a second depth”, para 0158, 0074), and adjusting frequencies for measurement at a second depth (Table 5, pars 0156, 0158-0159), a trend of a signal-to-error ratio depending on frequency and adjusting frequencies based on the trend (Table 5, selectable frequencies, pars 0156-0159).  
As per Claim 12, Mouget in view of Akkurt teaches the method of claim 11, Mouget further teaches determining the signal-to-error ratio comprises determining the one or more pipe parameters based on the electromagnetic response signals acquired at the first depth, computing modelled electromagnetic response signals for a plurality of frequencies based on the one or more pipe parameters (pars 0017, 0137-0138), and determining the signal-to-error ratio based on the modelled electromagnetic response signals (pars 0125, 0159).
As per Claim 13, Mouget in view of Akkurt teaches the method of claim 1, Mouget further teaches selecting the multiple frequencies separately for each of multiple sections of the one or more pipes (Table 5, para 0156).  
As per Claim 14, Mouget in view of Akkurt teaches the method of claim 1, Mouget further teaches selecting the multiple frequencies based on sensitivities of the one or more pipe parameters to electromagnetic response signals at the multiple frequencies (paras 0158, 0164, 0169).
As per Claim 15, Mouget in view of Akkurt teaches the method of claim 1, Mouget further teaches transmitting electromagnetic excitation waves and measuring electromagnetic response signals at a single low frequency and, in response to determining a change in a total thickness of the one or more pipes from the measured low-frequency response signals (Tables 4-5, paras 0155-0157, 0159), wherein reducing the logging speed and transmitting25WO 2018/004658PCT/US2016/040701 electromagnetic excitation waves and measuring electromagnetic response signals at the multiple frequencies (Table 1, paras 0114). 
10.	Claims 3-4, and 18 are rejected under 35 U.S.C. 103 as being obvious over Mouget in view of Akkurt and further Macune (US patent 6,777,940 – of record).
As per Claims 3 and 18, Mouget in view of Akkurt teaches the method, system, and CRM of claims 1, 16, and 19,  but the combination does not explicitly teach wherein the electromagnetic response signals comprises a time-domain electromagnetic response signal, the portion of the measured electromagnetic response signals corresponding to frequencies equal to or above the threshold frequency being a portion of the time-domain electromagnetic response signal ending at a threshold time equal to an inverse of the threshold frequency. Macune teaches the electromagnetic response signals comprises a time-domain electromagnetic response signal (Fig 8, time-domain), the portion of the measured electromagnetic response corresponding to frequencies equal to or above the threshold frequency being a portion of the time-domain electromagnetic response signal ending at a threshold time equal to an inverse of the threshold frequency (col 10 lines 34-39, col 11 lines 32-43, col 12 lines 41-49). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mouget and Akkurt having a time-domain response as taught by Macune that would optimize the signal-to-noise ratio at the receiver antenna (Macune, col 12 lines 24-29).
As per Claim 4, Mouget in view of Akkurt teaches the method of claim 1, but the combination does not explicitly teach wherein the measured electromagnetic response for frequencies below the threshold frequency is weighted by zero. Macune teaches the measured electromagnetic response signals for frequencies below the threshold frequency is weighted by zero (col 19 line 27, col 11 lines 37-41 – DrvB inactive in “lowest frequency”). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mouget and Akkurt having a zero frequency as taught by Macune that would optimize the signal-to-noise ratio at the receiver antenna (Macune, col 12 lines 24-29).
11.	Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Mouget in view of Akkurt and Wisler et al, hereinafter Wisler (US patent 6,703,837 – of record).
As per Claim 7, Mouget in view of Akkurt teaches the method of claim 1, Mouget does not teach comprising adjusting a logging speed during the transmitting and measuring based at least in part on a selected one of the multiple frequencies., wherein adjusting the logging speed causes the threshold frequency to not exceed the selected frequency.  Wisler teaches adjusting the logging speed during the transmitting and measuring based at least in part on a selected one of the multiple frequencies (two transmitters one transmits at low and one at high frequency, the adjusting causing the threshold frequency to not exceed the selected frequency (abstract, col 6 lines 46-62).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mouget and Akkurt to adjust a logging speed by selecting multi-frequencies as taught by Wisler that would facilitate switching high and low frequencies can be transmitted simultaneously to produce signals, which are subsequently detected by the receivers (Wisler, col 3 lines 47-59).
As per Claim 8, Mouget in view of Akuurt and Wisler teaches the method of claim 7, Mouget further teaches wherein the threshold frequency is selected based at least in part on a total thickness of the one or more pipes at a location of the2
12.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Mouget in view of Akkurt and further Wu et al, hereinafter Wu et al, hereinafter Wu (US 2015/0142320 – of record).
As per Claim 10, Mouget in view of Akkurt teaches the method of claim 1, Mouget does not teaches wherein the threshold frequency is further based on a specified minimum number of signal periods such that the electromagnetic logging tool moves by less than a specified fraction of the spatial resolution during a time period spanning the minimum number of signal periods at the threshold frequency. Wu teaches the threshold frequency is further based on a specified minimum number of signal periods such that the electromagnetic logging tool moves by less than a specified fraction of the spatial resolution during a time period spanning the minimum number of signal periods at the threshold frequency (the wavelet transform provides a range of resolution in both time and frequency by using windows of different lengths, paras 0012, 0036-0037, 0043, 0082-0084).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mouget and Akkurt to adjust a logging speed by selecting multi-frequencies as taught by Wu that would display portions of the data having less noise can remain relatively undisturbed, Wu, para 0012). 
Conclusion 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2857                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863